[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as
Davis v. Nathaniel, Slip Opinion No. 2022-Ohio-751.]




                                        NOTICE
     This slip opinion is subject to formal revision before it is published in an
     advance sheet of the Ohio Official Reports. Readers are requested to
     promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
     South Front Street, Columbus, Ohio 43215, of any typographical or other
     formal errors in the opinion, in order that corrections may be made before
     the opinion is published.



                         SLIP OPINION NO. 2022-OHIO-751
              DAVIS, APPELLANT, v. NATHANIEL ET AL., APPELLEES.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
     may be cited as Davis v. Nathaniel, Slip Opinion No. 2022-Ohio-751.]
R.C. 2505.02(B)—Court of appeals’ judgment vacated for lack of final, appealable
        order, and cause remanded to trial court for further proceedings.
  (No. 2021-0170―Submitted November 10, 2021―Decided March 16, 2022.)
              APPEAL from the Court of Appeals for Summit County,
                             No. 29761, 2020-Ohio-6858.
                                 _________________
        {¶ 1} The judgment of the court of appeals is vacated for lack of a final,
appealable order, see R.C. 2505.02(B), and the cause is remanded to the trial court
for further proceedings.
        O’CONNOR, C.J., and KENNEDY, FISCHER, DEWINE, DONNELLY, and
STEWART, JJ., concur.
        BRUNNER, J., dissents, with an opinion.
                                 _________________
                             SUPREME COURT OF OHIO




       BRUNNER, J., dissenting.
       {¶ 2} I respectfully disagree with this court’s decision to vacate the court of
appeals’ judgment on the ground that the trial court’s June 2, 2020 order is not a
final, appealable order under R.C. 2505.02. Further, I would hold that plaintiff-
appellant, Rachel Davis, may not seek companionship under R.C. 3109.11, and
thus, I would affirm the court of appeals’ judgment.
       {¶ 3} This case involves three sisters—Davis, defendant-appellee Tammie
Nathaniel, and Lora Davis-Mullins, who died in 2013. Davis-Mullins had three
children, and before she died, both she and the children’s biological father
consented to the adoption of the children by Nathaniel and her husband Jeffrey,
who is also a defendant-appellee.       The decrees of adoption were issued in
January 2014. The adoptions are final, and nothing about the Nathaniels’ status as
the children’s adoptive parents is disputed. Under R.C. 3107.15(A)(2), each final
decree of adoption therefore operated to “create the relationship of parent and child
between petitioner and the adopted person, as if the adopted person were a
legitimate blood descendant of the petitioner, for all purposes.”
       {¶ 4} The issue we agreed to consider in this appeal concerns whether Davis
may pursue a claim for companionship with the children under R.C. 3109.11. That
statute provides:


               If either the father or mother of an unmarried minor child is
       deceased, the court of common pleas of the county in which the
       minor child resides may grant the parents and other relatives of the
       deceased father or mother reasonable companionship or visitation
       rights with respect to the minor child during the child’s minority if
       the parent or other relative files a complaint requesting reasonable
       companionship or visitation rights and if the court determines that



                                          2
                                 January Term, 2022




         the granting of the companionship or visitation rights is in the best
         interest of the minor child.


(Emphasis added.) R.C. 3109.11.
         {¶ 5} I would hold that Davis may not bring a claim for companionship
under R.C. 3109.11. Our precedent makes clear that Davis cannot do so based on
her status as Davis-Mullins’s sister. See In re Martin, 68 Ohio St.3d 250, 254, 626
N.E.2d 82 (1994). The child in Martin had been adopted by the biological maternal
grandparents. The biological paternal grandparents then sought visitation under
R.C. 3109.12, which concerns companionship and visitation with a child born to an
unmarried mother but is similar to R.C. 3109.11 in all material respects. We held
that the biological paternal grandparents could not proceed under R.C. 3109.12,
because R.C. 3107.15 terminated the legal relationship on which their claim was
based.
         {¶ 6} Davis argues that this case is different from Martin because she is also
Nathaniel’s sister, which means that she remains the children’s maternal aunt after
the adoptions. That difference does not change the result. A claim based on Davis’s
status as Nathaniel’s sister necessarily relies on Nathaniel’s status as the children’s
adoptive parent. Such a claim is prohibited by the plain text of R.C. 3109.11,
however, because Nathaniel and her husband are still alive. In short, Davis can
point to no status that entitles her to seek companionship under R.C. 3109.11.
         {¶ 7} The majority does not address these issues. Instead, presumably
based on counsel’s responses to questioning at oral argument, it vacates the court
of appeals’ judgment for lack of a final, appealable order under R.C. 2505.02(B).
The parties should have been presented an opportunity to brief the final-and-
appealable-order issue before this court sua sponte decides that issue.
         {¶ 8} R.C. 2505.02(B)(2) permits the appeal of “[a]n order that affects a
substantial right made in a special proceeding or upon a summary application in an


                                           3
                               SUPREME COURT OF OHIO




action after judgment.” R.C. 2505.02(A)(2) defines “special proceeding” as “an
action or proceeding that is specially created by statute and that prior to 1853 was
not denoted as an action at law or a suit in equity.” A “substantial right” is “a right
that the United States Constitution, the Ohio Constitution, a statute, the common
law, or a rule of procedure entitles a person to enforce or protect.”
R.C. 2505.02(A)(1). An action seeking companionship under R.C. 3109.11 is a
special proceeding. The only question is whether the order that led to this appeal
affects a substantial right.
        {¶ 9} On February 5, 2020, a magistrate appointed a guardian ad litem for
the Nathaniels’ children. Davis was pursuing only a claim for legal custody at that
time. In a separate order entered that same day, the magistrate stated in paragraph
10 that Davis would have to be permitted to interact with the children for the
purpose of allowing the guardian to complete her investigation related to Davis’s
custody claim. The Nathaniels moved the trial court to set aside paragraph 10 on
the ground that they do not want the children to have any interaction with Davis.
They argued that by requiring such interaction, paragraph 10 violates their
fundamental rights as parents.
        {¶ 10} On June 2, 2020, the trial court issued the order at issue in this
appeal. It first permitted Davis to amend her complaint from a claim for custody
to a claim for companionship under R.C. 3109.11. The trial court then denied the
Nathaniels’ motion to set aside paragraph 10. It provided no explanation for its
decision on that issue, other than stating that the magistrate would “have an
opportunity to hear from all parties in making a further determination as to whether
companionship is appropriate in this case.”
        {¶ 11} As counsel for the Nathaniels made clear at oral argument before this
court, the key point that caused them to appeal the June 2 order was the fact that
the order requires that Davis have contact with the children against their wishes as
parents. Had the trial court appointed a guardian ad litem without ordering contact


                                          4
                                January Term, 2022




between the children and Davis, the Nathaniels would still have maintained that
Davis may not pursue companionship with the children, but they would have raised
that argument in an appeal from an adverse judgment, if one were entered.
       {¶ 12} We have held that “[a]n order affects a substantial right ‘only if an
immediate appeal is necessary to protect the right effectively.’ ” Crown Servs., Inc.
v. Miami Valley Paper Tube Co., 162 Ohio St.3d 564, 2020-Ohio-4409, 166 N.E.3d
1115, ¶ 16, quoting Wilhelm-Kissinger v. Kissinger, 129 Ohio St.3d 90, 2011-Ohio-
2317, 950 N.E.2d 516, ¶ 7. In applying this rule, we have asked whether an order
“immediately and definitely affects the party” holding the right and whether it
“imposes a permanent effect because it is unlikely to be reconsidered as a trial
progresses.” Wilhelm-Kissinger at ¶ 9-10; see also Thomasson v. Thomasson, 153
Ohio St.3d 398, 2018-Ohio-2417, 106 N.E.3d 1239, ¶ 27, 34 (applying Wilhelm-
Kissinger and holding that an order appointing a guardian ad litem to represent an
adult in a divorce case without first finding the adult incompetent affected a
substantial right and was therefore final and appealable under R.C. 2505.02(B)(2)).
       {¶ 13} It is clear under well-established law that the Nathaniels have a
fundamental constitutional right in the care, custody, and control of their adoptive
children. See Harrold v. Collier, 107 Ohio St.3d 44, 2005-Ohio-5334, 836 N.E.2d
1165, ¶ 40, quoting Troxel v. Granville, 530 U.S. 57, 66, 120 S.Ct. 2054, 147
L.Ed.2d 49 (2000) (plurality opinion) (“ ‘it cannot now be doubted that the Due
Process Clause of the Fourteenth Amendment protects the fundamental right of
parents to make decisions concerning the care, custody, and control of their
children’ ”).
       {¶ 14} The trial court’s order immediately interferes with the Nathaniels’
parenting of the children, which includes their wishes that the children not have
contact with Davis based on their judgment that such contact is not in their
children’s interest. An appeal at the conclusion of the case in the trial court will
not remedy the interference with the parents’ wishes in this regard. The trial court’s


                                          5
                             SUPREME COURT OF OHIO




June 2 order improperly inserted the court into “the private realm of the family,”
Troxel at 68, and it did so without the court’s having considered the two aspects of
R.C. 3109.11 that we have held make the statute constitutional: (1) the statute limits
the parties who may seek companionship and (2) the statute, as interpreted in
Harrold, requires that a trial court give “special weight” to the wishes of the
parents, see Harrold at ¶ 41-42.       The trial court’s June 2 order reflects no
consideration whether Davis is a party who may seek companionship with the
Nathaniels’ children, and it gives no weight whatsoever to the wishes of the
Nathaniels. Nor does the trial court’s order provide any explanation for the court’s
decision to deny the Nathaniels’ motion to set aside paragraph 10 or its decision to
permit Davis to convert her claim for custody into a claim for companionship,
fundamentally changing the nature of the proceeding. Given these facts, along with
the clarity of the law establishing that Davis may not pursue companionship under
R.C. 3109.11, I would conclude that the trial court’s June 2 order is final and
appealable under R.C. 2505.02(B)(2) and I would affirm the court of appeals’
judgment.
       {¶ 15} Because the majority holds otherwise, I respectfully dissent.
                               _________________
       Leslie S. Graske, for appellant, Rachel Davis.
       Miller & Grosscup Law Firm, L.L.C., and Lee Grosscup, for appellees,
Tammie and Jeff Nathaniel.
                               _________________




                                          6